Title: To George Washington from William Thornton, 25 June 1799
From: Thornton, William
To: Washington, George



Dear Sir
City of Washington June 25th 1799

The Day on which I had the honor of receiving your last favour I waited on Mr Blagdin, and communicated the contents. He had not then gotten the Boxes of Glass, therefore Coll Gilpin would no doubt take the first opportunity of returning the Box which came to him by mistake. I should not have delayed answering your Letter, but at the time it arrived I received one from Mr Anderson, by which I learnt that you have very kindly directed that nothing should be paid for the Asses I sent down. I lament exceedingly that he should have troubled you with any Answer I requested from him, for I find that you are disposed to lay me under a fresh obligation, when you know that I can never repay my present Debts. I cannot refuse your kindness, because it would be indecorous, but I should be glad if you could point out any mode by which I could hope to repay your goodness. In the mean time however I remain silent, hoping the Day may arrive in which I may be able to shew you my sense of your politeness to me, my gratitude, and my wish to return your favours. I am, dear Sir, with the sincerest good wishes your obedt & affection[a]te Friend

William Thornton

